Citation Nr: 9911058	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-50 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran, who served on active duty from May 1943 to April 
1946, initially appealed an August 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which continued a previously assigned 10 
percent disability rating for deformity, right fifth finger.  
During the pendency of the appeal, the RO in a June 1997 
rating decision denied service-connection for arthritis of 
the back, shoulder, neck, elbow and wrist, continued the 
previously assigned 10 percent disability rating for 
deformity of the right fifth finger and denied a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU).  This matter 
has come before the Board of Veterans' Appeals (Board) on 
appeal from the August 1996 and June 1997 rating decisions.  

In January 1998, the Board denied service-connection for 
arthritis of the back, shoulder, neck, elbow and wrist and 
affirmed the 10 percent disability rating for deformity, 
right fifth finger.  The issue of TDIU was remanded to the RO 
for additional development.  The directed development having 
been completed, the case has been returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate 
entitlement to TDIU is of record.  

2.  The veteran's only service-connected disability is 
deformity of the right fifth finger, which is currently rated 
10 percent disabling.  

3.  The veteran has 2 years of high school education and a 
General Equivalency Degree.  His usual occupation was as a 
furniture upholsterer and, subsequently, as a real estate 
salesman; he last worked full-time in 1976.  

4.  He also has experience in taxidermy, oil painting, auto 
sales, sign making and clock making.  Most recently, he has 
worked as a sign maker and clock maker.  

5.  The veteran has nonservice-connected disabilities, 
primarily arthritis of multiple joints including the back, 
shoulder, neck, elbow and wrist and possible epilepsy.  
6.  The service-connected deformity of the right fifth finger 
is not shown to preclude all substantially gainful employment 
which the veteran could reasonably be expected to obtain and 
retain.  

7.  As of the time of filing a claim for TDIU in December 
1996, the veteran was incarcerated in a state penal 
institution after conviction of a felony and was still 
incarcerated in 1998.  


CONCLUSION OF LAW

The veteran is not totally disabled nor is he unemployable by 
reason of service-connected disability.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§  3.321(b)(1), 
3.340, 3.341, 4.15, 4.16, 4.19, 4.20, 4.71(a), Diagnostic 
Code 5156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the development directed in the remand 
has been completed.  Stegall v. West, 11 Vet. App. 268 
(1998).  The remand directed the RO to obtain any additional 
evidence identified by the veteran, to readjudicate the issue 
of TDIU if additional evidence was received and to furnish 
the veteran with a supplemental statement of the case 
containing the law and regulations pertinent to TDIU.  The 
veteran has not identified any additional evidence and he and 
his representative have been furnished a supplemental 
statement of the case containing the law and regulations 
pertinent to TDIU.  Since no additional evidence was 
received, it was not necessary to readjudicate the issue of 
TDIU.  

Factual Background

A July 1952 examination report shows that the veteran was 
right-handed.  That examination which was conducted for the 
VA revealed that the right fifth finger lacked 10 to 15 
degrees of full extension.  Full flexion was possible, but 
there was a slight weakness of the finger.  There was 
increased prominence of the metacarpo-phalangeal joint and an 
abnormal extensor tendon.  There was slight muscle atrophy.  
The function and grip of the hand were described as quite 
satisfactory.  

In a letter received in March 1980, the veteran reported that 
he had not been steadily employed since 1977.  He said that 
he had little use of his right hand and arm and could perform 
little or no "back work" requiring lengthy standing, 
bending or lifting.  He also noted that he had had several 
epileptic seizures.  

The most recent evidence shows that the veteran has been 
incarcerated for a number of years following conviction for a 
felony.  His treatment records from the Texas Department of 
Corrections (TDC), which date from June 1979 show only one 
complaint of pain which might be attributed to the deformed 
finger.  In June 1979, it was noted that he was a diagnosed 
epileptic who was on medication.  In October 1979, he was 
received at a diagnostic unit with a history of epilepsy.  It 
was noted that he was unable to provide the names of any 
"freeworld" medical practitioner to verify the diagnosis 
and had been treated only by inmate jail doctors.  In January 
1980, it was noted that he had pain in his right hand, 
shoulder and back; the finger was not specifically mentioned.  
The veteran's medical records show that he was treated 
successfully with medication for complaints of pain 
associated with arthritis, including back and right shoulder 
pain.  There are few references to the exact nature of the 
veteran's complaints other than occasional references to 
complaints of low back, right shoulder and elbow pain and 
very occasional references to complaints of right hand pain, 
without specific mention of the right fifth finger.  In 
November 1995 and March 1996, it was noted that the veteran 
had a history of chronic arthritic pain which had been helped 
with Motrin.  In July 1996, the veteran was seen for 
complaints of pain in his little finger, elbow and shoulder, 
presumably right; no findings were reported.  Later that 
month, it was reported that he had chronic venous stasis 
dermatitis of the right foot.  Those records do not show any 
hospitalizations or outpatient treatment specifically because 
of the deformed finger.  

The veteran submitted a claim for TDIU in December 1996.  He 
reported that he had worked as a real estate salesman in 1947 
and 1948.  In response to a question about date(s) of 
hospitalization, he reported outpatient treatment.  He had 
been self-employed in furniture upholstery from January 1950 
to November 1975 and had worked as an upholsterer for a 
furniture maker from November 1975 to June 1976.  He reported 
that he had last worked full-time in 1976 and became too 
disabled to work in 1978.  He said that he had not left his 
last job because of disability and did not expect to receive 
workers compensation or disability retirement.  He said that 
he had not tried to obtain employment or had any education 
since he became too disabled to work.  He reported finishing 
two years of high school.  

X-rays of the veteran's right hand made in January 1997, 
revealed severe arthritic changes involving the metacarpal 
phalangeal joint of the fifth finger, with slight nonspecific 
joint space narrowing elsewhere in the hand, but without 
evidence of any significant osteopenia and no bony erosions.  
The impression was probable post-traumatic arthritis, without 
other significant findings.  There were slight degenerative 
changes in the wrist; the elbow joint was described as 
unremarkable, but there were calcifications along the margin 
of the lateral epicondyle, probably related to an old trauma.

During a February 1997 VA examination which took place at a 
Texas Department of Corrections prison, it was recorded that 
the veteran had gone to the 10th grade and received a GED.  
The examining VA physician reviewed and considered the 
veteran's claims file and the medical chart from the 
Department of Corrections.  It was recorded that the veteran 
had been on medication for blood pressure and arthritis but 
had not been on any medication for 8 months, because under 
the regulations he had to obtain the medication early in the 
morning and he did not want to get up early to do so.  It was 
also recorded that in 1978, while out of prison, he was put 
on medication for possible seizures.  He said that they were 
probably due to alcohol; he had not taken medication for 
seizures since 1978 and did not have seizures.  

As part of the examination it was recorded that the veteran 
had been initially imprisoned for approximately 13 months in 
1950.  Following that period of imprisonment, he had worked 
as a taxidermist.  He was in prison from 1956 to 1960.  
Following that period of imprisonment, he had sold cars.  He 
was again imprisoned from 1961 to 1970; apparently after that 
period of imprisonment he did oil painting and taxidermy.  He 
served another prison term from 1972 to 1975.  His current 
period of imprisonment, which was recorded to have begun in 
1977, was for aggravated robbery.  He reported that he would 
be considered for parole in September 1998.  

In another part of the history, it was recorded that when the 
veteran first came to prison "this time," he had initially 
worked in the prison upholstery shop, but, since 1989, he had 
worked in the sign shop, making posters and signs.  He was 
scheduled to work in the sign shop 35 or 40 hours a week but 
actually worked in the sign shop about six hours a week.  The 
rest of the time, he painted on canvas and made clocks, 
selling the paintings and clocks in the craft shop.  

When examined, the veteran reported that he had no pain in 
his right hand.  He was able to touch his thumb to all 
fingers on both hands and able to made a fist with and 
without his thumb inside the palm.  The right knuckle was 
approximately twice its normal size, and raised up, with some 
slight downward depression of the right proximal phalanx of 
the fifth digit.  A full range of motion of the right fifth 
finger was observed, equal to that of the left fifth finger.  
There was no atrophy of the muscles, and the veteran had a 
full range of motion of the wrists, hands and fingers, 
elbows, shoulders, and neck.  There was no tenderness, muscle 
spasm, or deformity of the spine on examination. There was a 
full range of motion of the hips, knees and ankles.  A review 
of x-rays of the veteran's right hand, elbow and wrist, and 
older x-rays of the veteran's lumbar spine, led to a 
conclusion that the veteran had multi-joint degenerative 
joint disease, in addition to the old service-connected 
injury to the right fifth finger.  

The VA examiner said that there was no functional impairment 
from the right fifth finger injury and that the veteran had 
limitations due to the multiple joint arthritis which was 
entirely due to his age.  The examiner said that, in his 
opinion, the veteran was probably too old to hold any kind of 
meaningful employment, but that he was presently working, 
painting pictures, assembling clocks, and printing signs and 
posters for the prison.

In his substantive appeal, submitted in September 1997, the 
veteran stated that contrary to the report of the VA 
examiner, he was not working as an artist and a clock 
assembler, as he was physically unable to perform the tasks 
due to his "traumatic arthritis," which he claimed was the 
result of his service-connected fifth finger disability.  The 
veteran also stated that his treatment throughout his 
incarceration, as reflected in the records from the TDC, 
discussed above, had been for his fifth finger deformity with 
traumatic arthritis and multiple joint arthritis of the back, 
shoulder, neck, elbow, and wrist.  

Criteria and Analysis

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2 (1998), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In general, an allegation of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased rating.  Proscelle v. Derwinski¸ 
2 Vet. App. 629 (1992).  A claim for TDIU is essentially a 
claim for an increased rating.  

The veteran, who is now 75 years old, has asserted that his 
service-connected deformity of the right fifth finger 
prevents employment, establishing a well-grounded claim for 
TDIU.  The VA has obtained available medical records.  It 
appears that he is not receiving any disability benefits 
other than the VA compensation for his finger disability.  
There does not appear to be any additional available 
evidence.  Accordingly, the Board finds that the VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For this purpose, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(including but not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16 (a).  

The veteran does not meet the schedular criteria for TDIU 
benefits as he has only one service-connected disability and 
it is rated at 10 percent.  38 C.F.R. § 4.16(a). The rating 
is based on severe deformity of his service-connected finger 
being equivalent to amputation at, or proximal to, the 
proximal interphalangeal joint.  A higher rating would 
require disability equivalent to amputation with metacarpal 
resection, with more than one-half of the bone lost.  
38 C.F.R. § 4.71a, Diagnostic Code 5156.  The maximum rating, 
based on average impairment of earning capacity, that could 
be assigned for the finger deformity is 20 percent.  This 
would be the case even if the right fifth finger deformity 
were rated on some other basis, such as limitation of motion 
or functional impairment.  Service-connection is not in 
effect for any other disability.  However, if the veteran's 
service-connected disability, standing alone, is sufficiently 
severe to prevent him from securing and following a 
substantially gainful occupation, he may still be granted a 
total disability rating on an extra-schedular basis.  See 38 
C.F.R. § 4.16(b).

The Board notes, at the outset, that the record contains no 
opinion by a qualified professional that the veteran is 
unemployable by reason of his service-connected disability.  
Moreover, the Board finds that the evidence does not 
demonstrate that, were he not incarcerated, the veteran would 
be unable to secure and follow a substantially gainful 
occupation as the result of his finger disability.  Other 
than the veteran's own assertions, there is no evidence that 
his finger disability alone prevents him from engaging in 
substantially gainful employment.  The veteran held what 
appears to have been substantially gainful employment during 
and between periods of imprisonment.  Additionally, following 
the February 1997 VA examination, the examiner's opinion was 
that the veteran was probably too old to work, not that his 
finger disability precluded him from working.  In fact, the 
record shows that the veteran was working in prison as late 
as February 1997 as a sign maker, making clocks and painting, 
and that the items he made were sold in the craft shop.  His 
multiple nonservice connected disabilities, his age, and his 
incarceration are not factors that may be considered to 
support his claim.  Clearly the evidence against TDIU 
benefits outweighs that supporting the claim.  Accordingly, 
the Board finds that the veteran is not unemployable solely 
because of his service-connected disability and that a TDIU 
rating is not warranted.  


ORDER

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

